Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 02/19/2021, which has a Provisional of 62982309, which was filed on 02/27/2020.
	Claims 1-20 were originally presented in this application for examination.
	Claims 1-20 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 102(a)(1)/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brenzy et al. (US 6,528,451 B2) in view of Wu et al. (US 6,387,461 B2).
	Brenzy et al. ‘451 discloses a catalyst/catalyst support comprising a mixed oxide coated onto a substrate (See col. 17. Claim 39).  The catalyst/catalyst support having a noble metal catalyst deposited on the mixed oxide (See col. 17, claim 40).  The mixed oxide of cerium oxide and zirconium oxide after aging at 1000oC for 4 hours having oxygen storage capacity of greater than 300 umol O2/g (See col. 15, claim 1).  The mixed oxide particles have a specific surface area of at least 30 m2/g after calcination at 500oC for 2 hours (See col. 16, claim 22).  See also entire reference for more details.
	The reference appears to teach the claimed catalyst composition comprising the same catalytic component and oxygen storage capacity (OSC) material, wherein the OSC material of the reference appears to possess similar specific surface area as the claimed OSC material in view of the same aging temperature and time disclosed and being claimed.
	If in fact, the disclosed OSC material does not have the same specific surface area as claimed then the following applies.
	Wu et al. ‘461 fairly teaches a catalyst support having oxygen storage capacity (OSC), wherein the catalyst support material comprises ceria-zirconia mixed oxide, which is similar to the OSC material disclosed by Brenzy et al. ‘451 (See Wu et al. ‘461 at col. 10, claim 1).  The catalyst support material disclosed by Wu et al. ‘461 has a fresh specific surface area (SSA) of greater than 80 m2/g and the catalyst support material has a hydrothermal aged specific surface area (SSA) of greater than 45 m2/g (See col. 11, claims 8-9).  Thus, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to utilize such known OSC material as disclosed by Wu et al. ‘461 because it is known as useful OSC material for exhaust gas catalysts.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as obvious over CAMM et al. (US 2019/0111389 A1) in view of Wu et al. (US 6,387,461 B2).
	CAMM et al. (PG Pub. ‘389) discloses a catalyst article for treating exhaust gas comprising: a substrate; and a catalytic region on a substrate; wherein the catalytic region comprises a first platinum group metal (PGM) component, an oxygen storage component (OSC) material, a rare earth oxide, and an inorganic oxide (See page 11, claim 1).  The first PGM component is selected from the group consisting of platinum, palladium, rhodium, and a mixture thereof (See page 11, claim 2).  The OSC material is selected from the group consisting of cerium oxide, ceria-zirconia mixed oxide, etc. (See page 12, claim 5).  The catalyst article further comprises a second catalytic region (See page 12, claim 22).  See also entire reference for more details.
	Regarding claims 1-16, the reference appears to teach the claimed catalyst composition comprising the same catalytic component and oxygen storage capacity (OSC) material, but silent with respect to the fresh specific surface area (SSA) and the aged specific surface area of the claim OSC material.
	Wu et al. ‘461 fairly teaches a catalyst support having oxygen storage capacity (OSC), wherein the catalyst support material comprises ceria-zirconia mixed oxide, which is similar to the OSC material disclosed by CAMM et al. (See Wu et al. ‘461 at col. 10, claim 1).  The catalyst support material disclosed by Wu et al. ‘461 has a fresh specific surface area (SSA) of greater than 80 m2/g and the catalyst support material has a hydrothermal aged specific surface area (SSA) of greater than 45 m2/g (See col. 11, claims 8-9).  Thus, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to utilize such known OSC material as disclosed by Wu et al. ‘461 because it is known as useful OSC material for exhaust gas catalysts.
	Regarding claims 17-19, CAMM et al. discloses a three-way catalyst article having a first catalytic region and a second catalytic region, which meets the claimed limitations.
	Regarding claim 20, while CAMM et al. does not teach the disclosed three-way catalyst article comprises “a third catalytic region”, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to add an additional catalytic region to the catalyst article of CAMM et al. because multiple zones or catalytic regions are known in the exhaust gas catalyst art.



	
Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
6.	Claims 1-20 are pending.  Claims 1-20 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
July 17, 2022